United States Tax Court

                              T.C. Memo. 2022-102

                         HEINRICH C. SCHWEIZER,
                                Petitioner

                                          v.

              COMMISSIONER OF INTERNAL REVENUE,
                          Respondent

                                     —————

Docket No. 3679-18.                                         Filed October 6, 2022.

                                     —————

Peter J. Tomao and Lawrence J. Scherer, for petitioner.

Rachel L. Schiffman, Jane J. Kim, Thomas A. Deamus, Brian J.
Bilheimer, and Mimi M. Wong, for respondent.



         MEMORANDUM FINDINGS OF FACT AND OPINION

        LAUBER, Judge: This case concerns petitioner’s entitlement to
a charitable contribution deduction for a gift of art. By Order served
June 15, 2021, we granted in part respondent’s Motion for Partial Sum-
mary Judgment, holding that petitioner had failed to satisfy the sub-
stantiation requirements of section 170(f)(11) and the regulations prom-
ulgated thereunder for claiming this deduction. 1 In April 2022 we held
a trial to decide the sole remaining issue: whether petitioner’s failure to
meet these requirements was “due to reasonable cause and not to willful
neglect.” See § 170(f)(11)(A)(ii)(II). We hold that petitioner did not have



        1 Unless otherwise indicated, all statutory references are to the Internal Reve-

nue Code, Title 26 U.S.C. (Code), in effect at all relevant times, all regulation refer-
ences are to the Code of Federal Regulations, Title 26 (Treas. Reg.), in effect at all
relevant times, and all Rule references are to the Tax Court Rules of Practice and Pro-
cedure.



                                 Served 10/06/22
                                   2

[*2] reasonable cause for his failures, and we thus sustain disallowance
of the charitable contribution deduction.

                         FINDINGS OF FACT

       The parties submitted a Stipulation of Facts including exhibits
that is incorporated by this reference. Petitioner resided in New York
when he timely petitioned this Court.

A.    Petitioner’s Career

       Petitioner has a long, varied, and distinguished career as an Af-
rican art dealer and collector. He was born in Munich, Germany, to par-
ents who were both artists. He began collecting African art at a young
age, beginning with less expensive objects but progressively setting his
sights higher.

       Petitioner received most of his education in Germany. He was
awarded a law degree by a prestigious German university and passed a
five-day state law exam (equivalent to a bar exam in the United States).
He then embarked on an internship in New York City with Sotheby’s,
one of the world’s leading brokers of decorative and fine art. When this
internship ended, he returned to Germany for graduate studies in law,
spending five years working towards a Ph.D. Those studies were cur-
tailed in 2006 when Sotheby’s invited him to apply for a vacancy in its
African art department. Petitioner accepted that offer, left his Ph.D.
program before finishing his dissertation, and moved to New York to
work full time in the African art field.

       Petitioner served as the Director of African and Oceanic Art at
Sotheby’s from 2006–2015. He was successful in this position; during
his tenure, the value of Sotheby’s annual auctions of African art rose
from $2 million to $55 million. One aspect of his job was to evaluate
African art held by customers and potential customers. In discharging
that responsibility he regularly gave customers estimates of the price at
which their art might sell at auction. He also worked directly with So-
theby’s appraisal department, assisting its professionals in providing
customers with formal appraisals concerning the fair market value
(FMV) of artwork.

     Petitioner filed his first U.S. income tax return in 2007. On the
recommendation of a colleague at Sotheby’s he hired Wasserman & Wise
(Wasserman firm) to prepare his returns. He dealt primarily with Larry
Wasserman, who signed the returns as the preparer. But Alan Kassel,
                                      3

[*3] an enrolled agent in the firm, did most of the actual return prepa-
ration for petitioner.

B.    Petitioner’s Donations of Art

       Shortly after assuming his position at Sotheby’s, petitioner began
donating works of African art to various museums. He claimed charita-
ble contribution deductions for these gifts, all of which were reported on
returns prepared by the Wasserman firm. These gifts included a work
valued at $60,000 in 2007, a work valued at $100,000 in 2009, and a
work valued at $5,000 in 2010.

       In 2011, the tax year at issue, petitioner decided to make a sub-
stantial contribution to the Minneapolis Institute of Art (MIA) to honor
a colleague who was in poor health. The work he selected for donation
was a Dogon sculpture that he had acquired in Paris, allegedly for
$100,000, in 2003. (The Dogon people are indigenous to the central plat-
eau region of Mali, in West Africa.)

       On December 6, 2011, petitioner donated the Dogon sculpture to
the MIA. He anticipated claiming a charitable contribution deduction
for this gift, and he received from the Internal Revenue Service (IRS) an
automatic six-month extension of time, to October 15, 2012, to file his
2011 return. See § 6081(a). On June 7, 2012, he secured Mr. Kassel’s
assistance in requesting a Statement of Value (SOV) from the IRS with
respect to the Dogon sculpture. A taxpayer may request an SOV from
the IRS Art Appraisal Services (AAS) unit before filing the return on
which a gift of art is to be reported, hoping to receive assurance that the
IRS will accept the value as claimed. See I.R.S. Publication 561, Deter-
mining the Value of Donated Property 4 (Jan. 2022).

       Mr. Kassel transmitted the SOV package to the AAS unit. This
package included a one-and-a-half page “appraisal” of the Dogon sculp-
ture by Michael Oliver, a New York dealer in African art, who valued
the work at $600,000. Mr. Oliver, who testified at trial, was not a certi-
fied appraiser in 2011 or at any time thereafter. He acknowledged that
this was the only FMV appraisal that he had ever done.

       Mr. Kassel also included in the SOV package a substantially com-
plete Form 8283, Noncash Charitable Contributions, reporting a
$600,000 value for the sculpture. This document included Mr. Oliver’s
signature and the signature of an MIA officer attesting to receipt of the
gift. Petitioner secured these signatures from Mr. Oliver and from the
                                     4

[*4] MIA officer. At no time did Mr. Kassel have any contact with Mr.
Oliver or with anyone at the MIA.

C.    Petitioner’s 2011 Tax Return

      Petitioner did not receive a response from the AAS unit before his
2011 return became due. The Wasserman firm accordingly prepared,
and petitioner filed on October 9, 2012, a return claiming a $600,000
deduction for his gift of the Dogon sculpture. Because that amount ex-
ceeded the maximum allowable as a deduction for 2011, see
§ 170(d)(1)(A), he claimed a $406,395 deduction for that year and carried
the balance forward.

         Petitioner included with his return a partially completed Form
8283. When a taxpayer donates property (other than publicly traded
securities) valued in excess of $5,000, Form 8283 instructs the taxpayer
to include the following information on section B of the form: (1) a de-
scription of the donated property, (2) a brief summary of its physical
condition, (3) the appraised FMV of the property, (4) the date the prop-
erty was acquired by the donor, (5) the manner of acquisition, and (6) the
donor’s “cost or adjusted basis.” The instructions to Form 8283 state
that, “[i]f you have reasonable cause for not providing the information
. . . , attach an explanation so your deduction will not automatically be
disallowed.” Instructions for Form 8283, at 5 (Dec. 2006). Form 8283
advises the taxpayer that “[a]n appraisal is generally required for prop-
erty listed in Section B (see instructions)” and that “[i]n certain cases,
you must attach a qualified appraisal of the property. See instructions.”

       The Form 8283 appended to petitioner’s 2011 return was missing
most of this information. The Dogon sculpture, for which a $600,000
value was claimed, was listed on section A of the form, where taxpayers
are instructed to report “Donated Property of $5,000 or Less and Certain
Publicly Traded Securities.” On the line calling for a “[d]escription of
donated property,” the words “SEE ATTACHED” appeared. But no such
attachment was included in the return. Section B of the form was left
entirely blank; petitioner thus supplied no information as to the acqui-
sition date or manner of acquisition, and he failed to supply a summary
of the sculpture’s physical condition. The signature lines, where the ap-
praiser and an MIA officer were supposed to affix their signatures, were
left blank. And petitioner did not attach to his return an appraisal of
the artwork as required by section 170(f)(11)(D) for gifts valued in excess
of $500,000.
                                    5

[*5] There was conflicting testimony at trial about whether the Was-
serman firm sent the 2011 return to petitioner for execution and filing
or whether he visited the firm to sign it there. Petitioner testified that
he visited the firm and reviewed the return with Mr. Kassel. During
that review he allegedly noted, and questioned Mr. Kassel about, the
incomplete Form 8283 and the absence of an appraisal. According to
petitioner, Mr. Kassel advised that there was no need to include a com-
plete Form 8283 or appraisal with the return because “the IRS already
had it—or has it,” referring to the documents included with the June
2012 submission to the AAS unit. Mr. Kassel, who testified at trial, did
not corroborate petitioner’s testimony.

       The IRS selected petitioner’s 2011 return for examination. Dur-
ing the examination an IRS staff appraiser determined that the FMV of
the Dogon sculpture was $250,000. The IRS issued petitioner a timely
notice of deficiency, asserting as its primary position that no deduction
was allowable because petitioner failed to satisfy the statutory and reg-
ulatory substantiation requirements for this gift. The notice asserted as
its secondary position that the allowable charitable contribution deduc-
tion should be reduced to $250,000. Calculating the tax on the basis of
this secondary position, the notice determined a deficiency of $95,081
and an accuracy-related penalty of $19,016. (The notice did not deter-
mine a deficiency or penalty on the basis of the IRS’s primary position.)
Respondent has conceded the accuracy-related penalty for inability to
show timely supervisory approval. See § 6751(b)(1).

D.    Tax Court Proceedings

       Petitioner timely petitioned this Court. On January 17, 2020, re-
spondent filed, and on February 11, 2020, we granted, a Motion for
Leave to File First Amendment to Answer. In his amended Answer re-
spondent asserts an increased deficiency, contending that the charitable
contribution deduction should be denied in its entirety because peti-
tioner failed to satisfy the substantiation requirements of section
170(f)(11) and Treasury Regulation § 1.170A-13.

      On January 21, 2020, respondent filed a Motion for Partial Sum-
mary Judgment seeking a ruling that petitioner failed to satisfy these
substantiation requirements. By Order served June 15, 2021, we
granted that Motion in part, finding that petitioner: (1) failed to obtain
a timely “qualified appraisal” of the Dogon sculpture, as required by
Treasury Regulation § 1.170A-13(c)(3), (2) failed to attach to his 2011
return an appraisal of any kind, as required by section 170(f)(11)(D) for
                                    6

[*6] gifts valued in excess of $500,000, and (3) failed to attach to his
return a fully completed Form 8283, as required by section 170(f)(11)(C)
and Treasury Regulation § 1.170A-13(c)(2)(i)(B). Each of these failures
is independently sufficient to warrant disallowance of the deduction.
See § 170(f)(11)(A)(i). But we noted that petitioner might be allowed a
deduction despite these shortcomings if his failure to meet the substan-
tiation requirements was due to “reasonable cause and not to willful ne-
glect.” See § 170(f)(11)(A)(ii)(II). We denied summary judgment on this
latter question and reserved it for trial, which we held on April 12, 2022.

                                OPINION

       The IRS’s determinations in a notice of deficiency are generally
presumed correct. Welch v. Helvering, 290 U.S. 111, 115 (1933). The
taxpayer bears the burden of proving entitlement to any deductions
claimed and of substantiating their amounts. Rule 142(a); Hradesky v.
Commissioner, 65 T.C. 87, 90 (1975), aff’d per curiam, 540 F.2d 821 (5th
Cir. 1976). However, the burden of proof shifts to the Commissioner
with respect to any “new matter” or “increase[] in deficiency.” Rule
142(a); see Turner v. Commissioner, 68 T.C. 48, 50 (1977). Respondent
thus bears the burden of proof to the extent he seeks an increased defi-
ciency as asserted in his amended answer.

A.    Underlying Principles

       Section 170(a)(1) allows as a deduction any charitable contribu-
tion made within the taxable year. If the taxpayer donates property
other than money, the amount of the contribution is generally equal to
the FMV of the property at the time of the gift. See Treas. Reg. § 1.170A-
1(c)(1). Where a contribution of property (other than publicly traded
securities) is valued in excess of $5,000, the taxpayer must “obtain[] a
qualified appraisal of such property.” § 170(f)(11)(C). A qualified ap-
praisal must be secured no later than the due date of the return, includ-
ing extensions. Treas. Reg. § 1.170A-13(c)(3)(i)(A), (iv)(B).

       A taxpayer claiming a noncash contribution valued in excess of
$5,000 must “attach[] to the return . . . such information regarding such
property and such appraisal as the Secretary may require.”
§ 170(f)(11)(C). The required information includes an appraisal sum-
mary (i.e., Form 8283) that must be included with “the return on which
such deduction is first claimed for such contribution.” Deficit Reduction
Act of 1984, Pub. L. No. 98-369, § 155(a)(1)(B), 98 Stat. 494, 691; see
Costello v. Commissioner, T.C. Memo. 2015-87, 109 T.C.M. (CCH) 1441,
                                     7

[*7] 1445; Jorgenson v. Commissioner, T.C. Memo. 2000-38, 79 T.C.M.
(CCH) 1444, 1450 (noting that the IRS has prescribed Form 8283 to be
used as the “appraisal summary”); Treas. Reg. § 1.170A-13(c)(2). Where
a contribution of property is valued in excess of $500,000, the taxpayer
must both obtain and attach to his return “a qualified appraisal of such
property.” § 170(f)(11)(D). Failure to comply with these requirements
generally precludes a deduction. See § 170(a)(1) (“A charitable contribu-
tion shall be allowable as a deduction only if verified under regulations
prescribed by the Secretary.”), § 170(f)(11)(A)(i) (providing that “no de-
duction shall be allowed” unless specified substantiation requirements
are met).

B.    “Reasonable Cause” Exception

       We ruled on summary judgment that petitioner had failed to sat-
isfy these substantiation requirements because he did not attach to his
2011 return either a fully completed Form 8283 or an appraisal of any
kind. Petitioner seeks to avoid disallowance of his deduction by relying
on section 170(f)(11)(A)(ii)(II), which provides that a deduction may be
allowed despite such a failure “if it is shown that the failure . . . is due
to reasonable cause and not to willful neglect.” See Oakhill Woods, LLC
v. Commissioner, T.C. Memo. 2020-24, 119 T.C.M. (CCH) 1144, 1150–
51. We have construed section 170(f)(11)(A)(ii)(II) similarly to other
Code sections that provide for “reasonable cause” defenses. See ibid.;
Presley v. Commissioner, T.C. Memo. 2018-171, 116 T.C.M. (CCH) 387,
402, aff’d, 790 F. App’x 914 (10th Cir. 2019); Crimi v. Commissioner,
T.C. Memo. 2013-51, 105 T.C.M. (CCH) 1330, 1353.

        “Reasonable cause” requires a taxpayer to exercise ordinary busi-
ness care and prudence. See, e.g., United States v. Boyle, 469 U.S. 241,
246 (1985); Presley, 116 T.C.M. (CCH) at 402. Whether a taxpayer had
reasonable cause is a fact-intensive inquiry that requires examination
of all the facts and circumstances. Presley, 116 T.C.M. (CCH) at 402;
Crimi, 105 T.C.M. (CCH) at 1353. If a taxpayer alleges reliance on the
advice of an accountant, return preparer, or other tax professional, the
taxpayer must show that he “actually relied in good faith on the profes-
sional’s advice.” Crimi, 105 T.C.M. (CCH) at 1353; see Neonatology As-
socs., P.A. v. Commissioner, 115 T.C. 43, 98–99 (2000), aff’d, 299 F.3d
221 (3d Cir. 2002); Treas. Reg. § 1.6664-4(c)(1) (requiring that the tax-
payer must have “reasonably relied in good faith on [the] advice”).

      Petitioner contends that he received, and reasonably relied upon,
advice from Mr. Kassel that it was unnecessary to include either a
                                          8

[*8] qualified appraisal or a fully completed Form 8283 with his 2011
return. We find no factual support for that contention. There is no cred-
ible evidence that Mr. Kassel gave petitioner any such advice. And if
Mr. Kassel did offer such advice, petitioner could not have reasonably
relied in good faith upon it. 2

       1.      Professional Advice

       In determining whether petitioner relied in good faith on profes-
sional advice, we must first determine whether he actually received such
advice. See Neonatology, 115 T.C. at 99. We have defined advice as “any
communication, including the opinion of a professional tax adviser, set-
ting forth [an] analysis or conclusion . . . provided to (or for the benefit
of) the taxpayer.” Pankratz v. Commissioner, T.C. Memo. 2021-26, 121
T.C.M. (CCH) 1178, 1185 (quoting Treasury Regulation § 1.6664-
4(c)(2)). We look to see whether the taxpayer relied on the adviser’s
judgment. See Woodsum v. Commissioner, 136 T.C. 585, 593 (2011). A
professional who simply prepares a return by inputting data without
exercising judgment is not considered to render “advice” that justifies
reasonable reliance. See Parker v. Commissioner, T.C. Memo. 2012-357,
104 T.C.M. (CCH) 823, 828.

       We first must determine whether Mr. Kassel provided advice to
petitioner. Petitioner testified that he went to Mr. Kassel’s office, 3 re-
viewed the return before signing it, and questioned Mr. Kassel about the
absence of an appraisal and of a properly completed Form 8283. Accord-
ing to petitioner, Mr. Kassel advised him that these deficiencies were
immaterial “because the IRS already had” these items, referring to the
documents included in the June 2012 submission to the AAS unit.

      Apart from petitioner’s testimony, the record contains no evidence
that he received professional advice directed to the statutory and the
regulatory reporting requirements. He supplied no evidence of any writ-
ten advice from Mr. Kassel or the Wasserman firm. Our resolution of


       2  Although Mr. Wasserman signed the 2011 return as the “preparer,” he did
not testify at trial. Petitioner does not contend, and the record contains no evidence,
that Mr. Wasserman provided petitioner any affirmative advice regarding the matters
at issue here.
        3 There was conflicting testimony about whether the Wasserman firm sent the

2011 return to petitioner for execution and filing or whether petitioner went to the
firm’s office. Petitioner testified that he did the latter, and we will assume arguendo
that he did.
                                     9

[*9] this first question thus depends on the credibility of petitioner’s tes-
timony.

       As the trier of fact, we observe a witness’s candor, sincerity, and
demeanor in order to evaluate the testimony and assign it appropriate
weight in determining disputed facts. Neonatology, 115 T.C. at 84. We
are not bound to accept a taxpayer’s self-serving and unverified asser-
tions. See Tokarski v. Commissioner, 87 T.C. 74, 77 (1986); Hradesky,
65 T.C. at 90. We find that petitioner’s testimony was unverified, self-
serving, and unreliable.

       In this case Mr. Kassel was available to testify, and did testify, at
trial. But he did not corroborate, in any respect, petitioner’s testimony
about the alleged advice. And petitioner’s counsel asked no questions of
Mr. Kassel squarely directed to this point. The fact that petitioner did
not seek corroborative testimony from the person who might have sup-
plied it weighs against him. See Blum v. Commissioner, 59 T.C. 436,
440–41 (1972); see also Verra v. Commissioner, T.C. Memo. 1972-199, 31
T.C.M. (CCH) 996, 998–99, aff’d without published opinion, 474 F.2d
1336 (2d Cir. 1973).

       Mr. Kassel could not recall the exact circumstances surrounding
preparation of petitioner’s 2011 return—not surprisingly, since those
events occurred 11 years previously. But Mr. Kassel did testify that he
would not have filed a tax return if he saw that it contained an incom-
plete Form 8283. On the basis of that testimony, we find it implausible
that Mr. Kassel would have advised petitioner to do the opposite. We
find it equally implausible that Mr. Kassel, having written “SEE
ATTACHMENT” on a tax return, would have advised petitioner that it
was appropriate to file a return lacking an attachment. And if petitioner
had (as he testified) brought the defective Form 8283 to Mr. Kassel’s
attention, we find it implausible that Mr. Kassel, an experienced return
preparer, would not have retrieved from his files the substantially com-
plete Form 8283 that he had previously submitted to the AAS unit.

       Under these circumstances, we are not required to accept peti-
tioner’s self-serving testimony. See Tokarski, 87 T.C. at 77. There is no
credible evidence that Mr. Kassel affirmatively advised petitioner to file
a tax return that was defective on its face. The premise for petitioner’s
reliance-on-professional-advice defense—that he received advice justify-
ing reliance—thus collapses.
                                    10

[*10] 2.     Actual Reliance in Good Faith

        Assuming arguendo that Mr. Kassel told petitioner that he need
not include either a fully completed Form 8283 or a qualified appraisal
with his 2011 return, we find no credible evidence that petitioner actu-
ally relied on such advice in good faith. A taxpayer who advances a re-
liance-on-professional-advice defense must establish that his “reliance
was reasonable.” See Atkinson v. Commissioner, T.C. Memo. 2015-236,
110 T.C.M. (CCH) 550, 563 (quoting Freytag v. Commissioner, 89 T.C.
849, 888 (1987), aff’d on another issue, 904 F.2d 1011 (5th Cir. 1990),
aff’d, 501 U.S. 868 (1991)); Treas. Reg. § 1.6664-4(b)(1).

       “Circumstances that may indicate reasonable cause and good
faith include an honest misunderstanding of fact or law that is reasona-
ble in light of all of the facts and circumstances, including the experi-
ence, knowledge, and education of the taxpayer.” Treas. Reg. § 1.6664-
4(b)(1). Petitioner is a highly educated and sophisticated individual,
with a law degree and five years of doctoral study. Beginning in 2007,
his position at Sotheby’s enabled him to gain considerable experience in
matters involving art appraisal at the highest levels. He may lack for-
mal training in U.S. tax law, but we find that he possesses a sharp and
sophisticated mind for business and dealings in fine art.

       Of particular relevance to this case, petitioner was clearly famil-
iar with Form 8283 and the section 170(f)(11) reporting requirements.
He had made at least three prior tax-deductible contributions of African
art, including a work valued at $60,000 in 2007, a work valued at
$100,000 in 2009, and a work valued at $5,000 in 2010. He was required
to secure qualified appraisals for these donations, and he was required
to include (and presumably did include) a fully completed Form 8283
with each return. This was not ancient history but immediately pre-
ceded his 2011 gift.

       Petitioner testified that he himself secured the signatures of Mr.
Oliver and the MIA officer on the Form 8283 for the Dogon sculpture
that was submitted to the AAS unit in June 2012. Mr. Kassel had no
contact with either of these parties. This further establishes that peti-
tioner was personally familiar with Form 8283 and its requirements.

       We have consistently held that blind reliance on a return pre-
parer is not a defense. Rather, the taxpayer must personally review the
return and satisfy himself that it is accurate before signing and filing it.
See, e.g., Metra Chem Corp. v. Commissioner, 88 T.C. 654 (1987);
                                   11

[*11] Bronson v. Commissioner, T.C. Memo. 2002-260, 84 T.C.M. (CCH)
447; Osborne v. Commissioner, T.C. Memo. 2002-11, 83 T.C.M. (CCH)
1083; Bilzerian v. Commissioner, T.C. Memo. 2001-187, 82 T.C.M.
(CCH) 295.

       Petitioner knew that his 2011 return had to include a properly
completed Form 8283, duly signed by the appraiser and an MIA officer,
and that a qualified appraisal needed to be attached to the return.
Armed with this knowledge, petitioner could not have reasonably relied
on contrary advice from Mr. Kassel. Such reliance would exemplify
“willful blindness.” Cf. Jarnagin v. United States, 134 Fed. Cl. 368, 378
(2017) (rejecting taxpayers’ reasonable cause defense because failing to
read or pay attention to certain lines on their tax returns “constitute[d]
willful blindness to the . . . requirement[s]” (quoting United States v.
Williams, 489 F. App’x 655, 659 (4th Cir. 2012))).

       Even if petitioner had not already been familiar with Form 8283
and its requirements, the defects were there in plain view. The Dogon
sculpture was listed (incongruously) in section A of the form, where tax-
payers are instructed to report donated property worth less than $5,000
and “certain publicly traded securities.” On the line calling for a
“[d]escription of donated property,” the words “SEE ATTACHED” ap-
peared, but there was no attachment. Section B of the form, where the
gift should have been reported, was left blank, including two gaping
blanks for signatures. Form 8283 explicitly says that “[a]n appraisal is
generally required for property listed in Section B,” but there was no
appraisal.

       One does not need to be a tax expert to open his eyes and read
plain English. If petitioner had reviewed the Form 8283 as he testified,
it would have been obvious to him that it was defective in many respects.
We find it wholly implausible that a taxpayer as educated as petitioner,
having devoted almost a decade to the study of law, would have acqui-
esced in the notion that he could properly file a tax return obviously
lacking these required elements.

        Taxpayers have a duty to review their returns before signing and
filing them, and the duty of filing accurate returns cannot be avoided by
placing responsibility on a tax return preparer. Metra Chem, 88 T.C.
at 662; Magill v. Commissioner, 70 T.C. 465, 479–80 (1978), aff’d, 651
F.2d 1233 (6th Cir. 1981). We find it most likely that petitioner did not
review his 2011 return with any care at all. And if he did review it, he
could not have reasonably relied on advice from Mr. Kassel that the
                                  12

[*12] return’s blatant errors and omissions were immaterial. See Chi-
arelli v. Commissioner, T.C. Memo. 2021-27, 121 T.C.M. (CCH) 1188,
1193 (citing Metra Chem, 88 T.C. at 662).

      To reflect the foregoing,

      Decision will be entered under Rule 155.